PS 8
(3/15)
                                                                                                         FILED IN THE
                               UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                              for                               Oct 18, 2019
                                             Eastern District of Washington                         SEAN F. MCAVOY, CLERK




 U.S.A. vs.                    Alfaro, Steven Ivan                        Docket No.          0980 1:18CR02070-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Jose Zepeda, SUPERVISORY PRETRIAL SERVICES OFFICER presenting an official report upon
the conduct of defendant Steven Ivan Alfaro, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the Court at Yakima, Washington, on the 5th day of April 2019, under the
following conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorised medical marijuana
under state law.

Special Condition #1: Defendant shall participate in a program of GPS confinement. Defendant shall wear at all times, a
GPS device under the supervision of U.S. Probation. Defendant shall be restricted at all times to his residence except for:
attorney visits; court appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by the
pretrial office or supervising officer, including but not limited to employment, religious services, medical necessities.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #4: Steven Ivan Alfaro is alleged to have tested positive for marijuana on or before October 7, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included standard condition number 9.

On October 7, 2019, Mr. Alfaro reported to Merit Resource Services for a random urinalysis (UA) test. The test returned
presumptive positive for marijuana. He was provided with an admission/denial use form to which he denied using marijuana.
The specimen was sent to Alere Toxicology Services (Alere) for confirmation. On October 11, 2019, Alere provided results
for the specimen submitted by the defendant on October 7, 2019, which returned positive for the presence of marijuana. On
October 16, 2019, Mr. Alfaro reported to the probation office and was directed to submit a UA. Prior to submitting the
specimen for testing, Mr. Alfaro was confronted regarding his marijuana use as noted above, to which he adamantly denied.
Mr. Alfaro then submitted a UA which returned presumptive positive for marijuana. Mr. Alfaro was again confronted
regarding marijuana use to which he again denied the use of the substance. The defendant was then presented with the
admission/denial of drug use form. He signed the admission of drug use form admitting to have used marijuana on or about
October 4, 2019. Mr. Alfaro claimed he was given Vape E-liquid cartridge he later learned was laced with marijuana. Mr.
Alfaro further stated he did not realize he used the Vape E-liquid laced with marijuana until after he provided the positive
UA on October 7, 2019.

Violation #5: Steven Ivan Alfaro is alleged to have failed to swap out his battery to his location monitoring device as
directed on October 15, 2019. As a result, the battery in his device depleted and the system was unable to track his location.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 1. On April 9, 2019, Mr. Alfaro also reviewed
and signed the Location Monitoring Program GPS Participant Agreement acknowledging his understanding of the program
to include the need to keep the location monitoring device fully charged.
PS-8
Re: Alfaro, Steven Ivan
October 18, 2019
Page 2
On October 15, 2019, at approximately 3:20 a.m. the undersigned officer received an alert notice from BI Total Access
System indicating Mr. Alfaro did not respond to low battery notifications. This officer called Mr. Alfaro in an attempt to
have him change his battery; however, he did not answer his phone. As of 3:45 a.m., Mr. Alfaro's device stopped tracking
and the transmitter restarted at 7:36 a.m. after being instructed to insert a charged battery into the device. Mr. Alfaro was
instructed to report to the probation office so his device could be inspected. Mr. Alfaro stated he wanted to attend a funeral
dressing service this same morning and agreed to report to the probation office early that afternoon after the dressing service.
At 5 p.m. this officer called Mr. Alfaro and informed him this officer was still expecting him to report to the probation office
to inspect his transmitter. He stated he did not have a ride to Yakima and would not be reporting this date. Mr. Alfaro was
directed to report to the probation office the following morning on October 16, 2019, by 8:30 a.m. Mr. Alfaro again failed
to report as instructed.

   PRAYING THAT THE COURT WILL INCORPORATE THE VIOLATIONS CONTAINED IN THIS PETITION
                 WITH THE OTHER VIOLATIONS PENDING BEFORE THE COURT

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed on:       October 18, 2019
                                                                    by       s/Jose Zepeda
                                                                             Jose Zepeda
                                                                             Supervisory U.S. Pretrial Services
                                                                             Officer


 THE COURT ORDERS

 [ ]     No Action
 [ ]     The Issuance of a Warrant
 [ ]     The Issuance of a Summons
 [; ]    The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
 [ ]     Defendant to appear before the Judge assigned to the case.
 [; ]    Defendant to appear before the Magistrate Judge.
 [ ]     Other


                                                                               Signature of Judicial Officer
                                                                              
                                                                               Date
